DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II in the reply filed on 7/12/2021 is acknowledged (see also attached Interview Summary).  The traversal is on the ground(s) that the subject matter of the two groups would require the same search, and therefore would not place a search burden on the examiner. This is not found persuasive because the method claim set would require additional searching, namely of CPC area A61B17/56, and therefore the search strategy of the two groups would differ.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 16, 24, 25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dayton (US 10555757 B2).
Regarding claim 16, Dayton teaches a method comprising: 
inserting a first pin (20) into a first bone portion (24) and a second pin (30) into a second bone portion (34) such that the first pin is substantially parallel to the second pin (see Fig. 1); 
inserting a compressor-distractor (top part of device 10) on the first pin (20) and on the second pin (30) by at least positioning the first pin through a first pin-receiving hole (50) of a first engagement arm (40) of the compressor-distractor and positioning the second pin through a second pin-receiving hole (70) of a second engagement arm (60) (see Col. 3, ll. 13-15) of the compressor-distractor (see Col. 3, ll. 25-27), the compressor-distractor including an actuator (160) operatively coupled to the first engagement arm (40) and the second engagement arm (60), 
wherein the first pin-receiving hole is angled relative to the second pin-receiving hole at a non-zero degree angle such that inserting the compressor-distractor on the first pin and on the second pin causes the first bone portion to move relative to the second bone portion (may be angled as seen in Fig. 5).
Regarding claim 24, Dayton teaches the method of claim 16, wherein the first bone portion is a metatarsal and the second bone portion is a cuneiform (see Col. 2, ll. 60-63).  
Regarding claim 25, Dayton teaches the method of claim 24, wherein the metatarsal is a first metatarsal, and the cuneiform is a medial cuneiform (see Col. 2, ll. 60-63, noting that the medial cuneiform is the first cuneiform).  
Regarding claim 29, Dayton teaches the method of claim 16, wherein the actuator comprises a threaded shaft (see shaft of 160) movably connected to the first engagement arm and the second engagement arm.
s 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollawell (US 20060235383 A1).
Regarding claim 16, Hollawell teaches a method (see Figs. 1 and 5, noting they are the same embodiment, see Para. [0015]) comprising: 
inserting a first pin (16) into a first bone portion and a second pin (16) into a second bone portion (see labelled diagram of Fig. 5 below) such that the first pin is substantially parallel to the second pin (see pins inserted in Fig. 5 and parallel orientation in Fig. 1, noting that the pins may be rotated via hinge 14 (see Para. [0029])); 

    PNG
    media_image1.png
    507
    381
    media_image1.png
    Greyscale

inserting a compressor-distractor (the system shown in Fig. 1, already attached to pins 16) on the first pin and on the second pin by at least positioning the first pin through a first pin-receiving hole (see left-side hole in Fig 10 which holds the pin) of a first engagement arm (10) of the compressor-distractor and positioning the second pin through a second pin-receiving hole (see left-side hole in Fig 10 which holds the pin) of a second engagement arm (10) of the compressor-distractor (see Fig.1, wherein the pins are inserted through respective first and second pin receiving holes), the compressor-distractor 
wherein the first pin-receiving hole is angled relative to the second pin-receiving hole at a non-zero degree angle such that inserting the compressor-distractor on the first pin and on the second pin causes the first bone portion to move relative to the second bone portion (see angle of 32 in Fig. 5).
Regarding claim 21, Hollawell teaches the method of claim 16, further comprising actuating the actuator (18) (see Para. [0031]) on the compressor- distractor to cause the first engagement arm to move away from the second engagement arm and, in turn, cause the first bone portion to move away from the second bone portion (note that twisting the compressor distractor in one direction will result in it loosening in connection with the first engagement arm).  
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Triplett et al. (US 9924969 B2) (hereon referred to as Triplett).
Regarding claim 16, Triplett teaches a method comprising: 
inserting a first pin (916) into a first bone portion (see labelled diagram below) and a second pin (918) into a second bone portion (see labelled diagram below) such that the first pin is substantially parallel to the second pin (see Fig. 13, wherein the two pins are shown as being substantially parallel, and Col. 20, ll. 24-30, wherein the polyaxial nature of the system is disclosed); 
inserting a compressor-distractor (810) (see Fig. 18B) on the first pin and on the second pin by at least positioning the first pin through a first pin-receiving hole (hole in 912) of a first engagement arm (see labelled diagram below) of the compressor-distractor and positioning the second pin through a second pin-receiving hole (hole in 914) of a second engagement arm (see labelled diagram below) of the compressor-distractor (see Fig. 18A), the compressor-distractor including an actuator (922) operatively 
wherein the first pin-receiving hole is angled relative to the second pin-receiving hole at a non-zero degree angle such that inserting the compressor-distractor on the first pin and on the second pin causes the first bone portion to move relative to the second bone portion (see varying angles of pin-receiving hole shown in Fig. 18B).

    PNG
    media_image2.png
    215
    314
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    276
    399
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton as applied to claim 16 above and further in view of Santrock et al. (US 20170042598 A1) (hereon referred to as Santrock).

wherein inserting the first pin and the second pin comprises inserting the first pin through the first fixation aperture into the first bone portion and the second pin through the second fixation aperture into the second bone portion (claim 17) ,
further comprising, prior to inserting the compressor-distractor on the first pin and on the second pin, sliding the bone preparation guide off the first pin and the second pin while the leaving the first pin inserted into the first bone portion and the second pin inserted into the second bone portion (claim 18), 
wherein the bone preparation guide includes at least one cutting slot, and further comprising cutting an end of the first bone portion through the at least one cutting slot and cutting an end of the second bone portion through the at least one cutting slot (claim 19), and 
wherein the bone preparation guide includes at least one cutting slot, and further comprising, prior to sliding the bone preparation guide off the first pin and the second pin, cutting an end of the first bone portion through the at least one cutting slot and cutting an end of the second bone portion through the at least one cutting slot (claim 20).
Santrock teaches positioning a first fixation aperture (182) (see Fig. 5) of a bone preparation guide (150) over the first bone portion (220) and a second fixation aperture (184) of the bone preparation guide over the second bone portion (210), the first and second fixation apertures being parallel (see Para. [0093]) to each other, followed by inserting pins (270) (see Figs. 20-21A),
 Para. [0096]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dayton to incorporate a bone preparation guide with two parallel apertures (claim 17), wherein the guide may be slid off the pins after they are inserted (claim 18), wherein the guide comprises a cutting slot (claim 19), and wherein the cutting slot is used to cut a first and second bone (claim 20), as this modification would increase the precision of the operation, as the necessary pin placement would be premeasured by the guide. This would furthermore allow for ease of cutting the bones as needed, because it would allow for cutting of the bone as deemed necessary throughout the process of placing the pins (see Para. [0057]). 
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hollawell as applied to claim 21 above and further in view of Jacobson (US 20190350598 A1).
claim 22), further comprising fixating the first bone portion to the second bone portion while the first engagement arm is moved toward the second engagement arm and causing the first bone portion to compress against the second bone portion (see Para. [0031] and configuration of Fig. 5, note that this part of the spec recites that the pins are inserted into the bone (see Para. [0015]) and subsequently the actuator is actuated; it is implied that the bones must therefore move with the pins, resulting in the compression shown in Fig. 5) (claim 23), however fails to teach prior to actuating the actuator, while the first engagement arm is moved away from the second engagement arm, cleaning a space between the first bone portion and the second bone portion (claim 22).
Jacobson teaches cleaning soft tissue to prepare a bone for fusion (see Para. [0025]), removing unwanted debris that may otherwise slow down the healing process. The tool may be used to clean the bone via the removal a variety of unwanted tissue as is required by the operation. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hollawell to incorporate bone cleaning as taught by Jacobson, as bone cleaning may be advantageous to ensure there is no unwanted tissue remaining that may prevent fusion from occurring (see Para. [0003]), and it would be necessary to perform this step before actuating the actuator and compressing the bones together (claim 22).
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Triplett as applied to claim 16 above and further in view of Santrock.
Triplett teaches the method as outlined in claim 16, wherein the first pin-receiving hole is angled relative to the second pin-receiving hole (see Fig. 18a and 18b, wherein the inward positioning of the claims 26 and 28), wherein the first pin-receiving hole is angled relative to the second pin-receiving hole in a sagittal plane such that inserting the compressor-distractor on the first pin and on the second pin causes the first bone portion to rotate plantarly relative to the second bone portion in the sagittal plane (see Fig. 18a and 18b, wherein the inward positioning of the first hole 912 is angled such that it moves away from the saggital plane) (claims 27 and 28) (see Col. 16, ll. 22-27, noting that this embodiment may apply to system 800, see Col. 4, ll. 1-19, also note that this suggests rotation and translation of the bone, therefore suggesting movement in two planes. Also see Fig. 18a and 18b, wherein the inward positioning of the first hole 912 is angled such that it moves away from the frontal and saggital planes, also see polyaxial adjustability outlined in Col. 19, ll. 29-37), however Triplett fails to teach the orientation of the bone such that inserting the compressor-distractor on the first pin and on the second pin causes the first bone portion to rotate relative to the second bone portion in the frontal plane (claim 26),
wherein inserting the compressor-distractor on the first pin and on the second pin causes the first bone portion to rotate plantarly relative to the second bone portion in the sagittal plane (claim 27),
and wherein inserting the compressor-distractor on the first pin and on the second pin causes the first bone portion to move relative to the second bone portion in at least two planes (claim 28).
Santrock teaches a method comprising a bone preparation guide (150) and a positioning guide (10), which are used to correct deformity of the foot. This correction may comprise rotating the cuneiform such that a transverse deformity is corrected, and furthermore correcting a frontal plane deformity of the first metatarsal (see Para. [0090]). This rotation allows for the foot to be re-oriented in a customizable manner as is required by the case (such as examples given in Para. [0103]) (also note claims 1 and 2, wherein correction of the saggital and frontal planes is contemplated).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Triplett to incorporate the bone rotation as taught by claim 26), the frontal plant (claim 27), and multiple planes (claim 28), as Triplett features angled holes configured for such rotation, and rotating the bone would allow for customized correction of misalignment (see Para. [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773